In consolidated proceedings to review assessments of certain real property, petitioner appeals from a final order of the Supreme Court, Queens County, dated January 9, 1969, which dismissed the proceeding and confirmed the assessments. Final order affirmed, with costs. In our opinion, Special Term erred in finding that petitioner’s department store structure is a prestige building (cf. Matter of Seagram & Sons v. Tax Comm. of City of N. Y., 18 A D 2d 109, affd. 14 N Y 2d 314). Nevertheless, we affirm the order because we find that that structure is a specialty (People ex rel. Hotel Paramount Corp. v. Chambers, 298 N. Y. 372, 375; Matter of Semple School for Girls v. Boyland [351 Riverside Drive], 308 N. Y. 382; see Matter of City of New York [Maxwell], 15 A D 2d 153, 171). Thus, though Special Term erroneously treated the department store building as a prestige structure, it used the building’s cost of construction as an indicator of its value, a cost below respondent’s reproduction cost figures and above the assessed valuation figures for the buildings on petitioner’s parcel for the tax years at issue. Moreover, assuming that the department store structure was not a specialty, neither this court nor 'Special Term could adopt petitioner’s building figures because petitioner’s expert’s injection of approximately $2,000,000 into his capitalization figures for the buildings is unexplained (see Matter of Seagram & Sons v. Tax Comm. of City of N. Y., 18 A D 2d 109, 112, supra). Brennan, Acting P. J., Munder, Martuscello and Kleinfeld, JJ., concur; (Beldock, P. J., deceased).